DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/1/2022.
In the instant amendment claims 1-3, 7-10 and 14-19 have been amended; claims 4, 6 and 20 have been canceled; claim 21 has been newly added; claims 1 and 14 are independent claims. Claims 1-3, 5, 7-19 and 21 have been examined and are pending. This Action is made Final. 

Response to Arguments
The objection to the Abstract has been withdrawn as the Abstract has been amended.
Applicant’s arguments with respect to 35 U.S.C. 101 filed on 11/1/2022 has been fully considered but are not persuasive.
Applicant Argues: Applicant respectfully submits that the recited combination of elements provide a specific technical implementation for batch processing of streaming transaction data which improves upon existing implementations, by providing enhanced metadata integration (using a schema registry), in-flight data transformation (such as tokenization of sensitive data fields as the data traverses the system), and enhanced formatting of the batch data across several source table to facilitate parallelized processing. As such, Applicant submits that independent claim 1 and 14, along with their respective dependent claims recite patent-eligible subject matter directed to a specific technical implementation of batch data processing, which results in performance improvements over existing systems and techniques, amounting to a practical integration of the claimed embodiments. Accordingly, Applicant respectfully request the withdrawal of rejection under section 35 U.S.C. § 101.
Examiner Response: The examiner respectfully disagrees.  The examiner notes that the features of optimal batch processing of transaction streams... enhancing information associated with one or more schemas received via the schema channel, using supplemental metadata provided by a metadata registry; grouping the plurality of discrete events into one or more source tables, based on the schema hash value associated with each discrete event; scanning, in parallel, the one or more source tables for one or more untokenized data elements corresponding to a sensitive information record; and tokenizing the one or more data untokenized data in parallel across the one or more source tables are features that fall under the enumerated grouping of Abstract Ideas that involve mental processes.  As noted by the examiner a user can perform these aforementioned steps via the mind or with the mind and the aid of pencil/paper.  The examiner notes if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.   The examiner notes the only additional elements recited are a medium, computer arrangement, and channel which are recited at a high-level of generality (i.e., as a generic processor /w memory performing a generic computer function involving such stems with the ability to transmit/receive) such that it amounts no more than mere instructions to apply the exception (“apply it”) using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Therefore, the examiner finds this argument not persuasive. 
Applicant’s arguments with respect to 35 U.S.C. 103 filed on 11/1/2022 have been fully considered and are persuasive, therefore the 35 U.S.C. 103 rejections towards the claims has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim(s) 1-3, 5, 7-19, and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of batch processing a plurality of events and storing in at least one database. 
More specifically the independent claims recite:
Claim 1, and similarly Claim 14.

decomposing each transaction in a transaction stream into one or more discrete events;
identifying a fingerprint, for each of the one or more discrete events, by mapping one or more event data items associated with a discrete event to a corresponding shorter bit string that uniquely identifies a corresponding event data item; 
determining at least one schema for each of the one or more discrete events based on a corresponding fingerprint, wherein each schema is tagged with a unique hash value and transmitted 
enhancing information associated with one or more schemas received via the schema channel, using supplemental metadata provided by a metadata registry;
 compressing a plurality of discrete events into a single event based on one or more key data identified from one or more enhanced schemas associated with the plurality of discrete events; 
tagging each of the plurality of discrete transaction events with a hash value of a corresponding schema;  
grouping the plurality of discrete events into one or more source tables, based on the schema hash value associated with each discrete event; 
scanning, in parallel, the one or more source tables for one or more untokenized data elements corresponding to a sensitive information record; and 
tokenizing the one or more data untokenized data in parallel across the one or more source tables. 
The examiner respectfully notes that the limitations for the independent claims not struck out above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a medium, a computer arrangement, and a channel nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the a medium and a computer arrangement, the steps not struck out above encompasses a user that manually decomposing each transaction stream into discreet events, manually identifying a fingerprint by mapping...; determine at least one schema based on a corresponding fingerprint, enhancing information... using supplemental information, compressing... into a single event, tagging each of the discrete events, grouping ... into tables, based on a hash value, scanning, in parallel, for untokenized data elements, and tokening the one or more data elements in parallel..., which can be done in the mind or with the mind and the aid of pencil/paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using a medium, a computer arrangement, and a channel. The medium, computer arrangement, and channel in claims are recited at a high-level of generality (i.e., as a generic processor /w memory performing a generic computer function involving such stems with the ability to transmit/receive) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of using medium, computer arrangement, and channel to perform both such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements noted above can be evidenced by MPEP 2106.05(d)(ii), as elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory covers the performance of the additional elements of medium, computer arrangement, and channel. The claim is not patent eligible
Dependent Claims 2-3, 5, 7-13, 15-19, and 21; do not add “significantly more” to the eligibility of Claim 1, and similarly Claim 14. These claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439